Exhibit 10.1

EMPLOYMENT AGREEMENT

Effective as of February 22, 2016 between

Popeyes Louisiana Kitchen, Inc. (the “Company”) and

Cheryl Bachelder (“Executive”)

WHEREAS, the Company currently employs Executive under the terms and condition
of an employment agreement between the Company and Executive dated November 1,
2008 (the “2008 Employment Agreement”); and

WHEREAS, the Company and Executive desire to amend and restate the 2008
Employment Agreement for the purpose of updating certain provisions to reflect
current competitive pay practices (as so amended and restated herein, the
“Agreement”);

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties agree as follows:

 

  1.

Term of Agreement.

This Agreement shall be effective as of the date set forth above (the “Effective
Date”) and, unless earlier terminated pursuant to Section 8 below, shall
continue through December 31, 2019 (the “Initial Term”). Beginning on
December 31, 2019, and on each December 31 thereafter (each, a “Renewal Date”),
Executive’s employment hereunder will automatically be extended for an
additional one-year period without further action by Executive or the Company.
Such automatic one-year renewal shall continue from year to year unless and
until either the Company or Executive gives to the other written notice not less
than ninety (90) days prior to the applicable Renewal Date of its or her
decision not to renew for an additional one year. The Initial Term and any
renewal shall be referred to as the “Term.” Under no circumstances shall either
party’s decision not to renew be deemed to be a termination without Cause, a
Constructive Discharge or a resignation for a Constructive Discharge.

 

  2.

Employment.

2.01       Position.    Executive shall serve as Chief Executive Officer of the
Company, and shall perform such duties consistent with her position as may be
assigned to her from time to time by the Board of Directors of the Company (the
“Board”). Executive shall perform her duties hereunder at the Company’s
corporate offices at 400 Perimeter Center Terrace, Suite 1000, Atlanta, Georgia,
30346, subject to such reasonable amount of travel as is necessary to render the
services provided hereunder. At all times during the Term, Executive shall
report solely and directly to the Board.

2.02       Time and Efforts.    Executive, so long as she is employed hereunder,
shall devote substantially all of her full business time and attention to the
services required of her hereunder, except as otherwise agreed and for vacation
time and reasonable periods of absence due to sickness or personal injury, and
shall use her best efforts, judgment and energy to perform and



--------------------------------------------------------------------------------

advance the business and interests of the Company in a manner consistent with
the duties of her position. Notwithstanding anything contained in this Agreement
to the contrary, nothing shall preclude Executive from (i) serving on the boards
of directors of trade associations or charitable organizations; (ii) engaging in
charitable activities and community affairs; (iii) serving on the boards of
directors of other public and/or private companies with the prior written
approval of the Board, which shall not be unreasonably withheld; or
(iv) managing her personal investments and affairs, provided that the activities
described in the preceding clauses (i) through (iv) do not materially interfere
with the proper performance of her duties and responsibilities hereunder.
Notwithstanding anything contained in this Agreement to the contrary, Executive
may – without the Board’s consent – serve as a member of (x) the Pier 1 Imports,
Inc. Board of Directors and (y) the Advisory Board of APFI, the franchising
venture of Procter & Gamble.

 

  3.

Base Salary.

Beginning on the date hereof, the Company shall pay Executive, in equal
installments no less frequently than monthly, a base salary at the rate of no
less than $900,000 per annum (the “Base Salary”), less all applicable
withholdings, during the Term. Executive’s Base Salary shall be reviewed by the
People Services (Compensation) Committee of the Board (the “Compensation
Committee”) on an annual basis, and may be increased, but not decreased (except
in connection with a broad-based cost reduction initiative affecting all
executive officers commensurately, in which case Executive’s Base Salary may in
no event be reduced below $900,000 per annum), during the Term.

 

  4.

Incentive Pay.

4.01       Annual Cash Incentive Plan.    The Compensation Committee, acting in
its sole discretion, shall annually, at the beginning of each fiscal year of the
Company, approve an annual cash incentive plan (the “Annual Cash Incentive
Plan”) for Executive, which Plan shall contain such terms and provisions as the
Compensation Committee shall determine. The Annual Cash Incentive Plan shall set
forth the specific financial and performance goals which must be achieved for
Executive to be entitled to receive payment under such Annual Cash Incentive
Plan. Any amounts payable to Executive pursuant to the Annual Cash Incentive
Plan is hereinafter referred to as “Cash Incentive Pay”.

4.02       Annual Target Cash Incentive Pay.    The annual target Cash Incentive
Pay (“Target Cash Incentive Pay”) for Executive during each fiscal year of the
Term shall be not less than 100% of Executive’s current Base Salary, payable in
accordance with the terms of the Annual Cash Incentive Plan. Executive’s Target
Cash Incentive Pay, as a percentage of Base Salary, shall be reviewed by the
Compensation Committee on an annual basis, and may be increased, but not
decreased (except in connection with a broad-based cost reduction initiative
affecting all executive officers commensurately), during the Term.

4.03       Payment of Cash Incentive Pay.    If Executive is entitled to payment
of any Cash Incentive Pay for any fiscal year, payment will be made to Executive
as set forth in the Annual Cash Incentive Plan, but in no event later than two
and one-half months following the end of each fiscal year.

 

2



--------------------------------------------------------------------------------

  5. Equity Compensation.

As part of Executive’s compensation, Executive may be granted stock options,
restricted stock or other forms of equity compensation in the future based upon
Executive’s performance, as determined in the sole discretion of the
Compensation Committee. For fiscal year 2016, Executive shall be granted an
annual equity compensation award with a fair value (determined in accordance
with FASB ASC Topic 718) equal to or greater than $2,400,000. Equity
compensation payable to Executive shall be reviewed and approved by the
Compensation Committee on an annual basis. The Compensation Committee intends to
preserve a grant value of no less than $2,400,000 for each year during the Term,
but reserves the right to increase or decrease the grant value based on all
relevant facts and circumstances, including implications for share usage and
dilution. It is expected, but not guaranteed, that during the Term, Executive
will receive annual equity compensation awards approximately commensurate in
value to the equity compensation award for fiscal year 2016, subject to the
Compensation Committee’s satisfactory review of Executive’s performance for the
prior fiscal, share availability under the Company’s shareholder-approved equity
compensation plan and such other factors as the Compensation Committee may deem
relevant.

 

  6. Executive Benefits.

6.01       Life Insurance.    During the Term, Executive shall be entitled to
term life insurance coverage paid by the Company with a death benefit in an
amount not less than $4,000,000 (the “Death Benefit”). The Death Benefit
proceeds shall be payable solely under such life insurance policy and not by the
Company.

6.02       Disability Insurance.    During the Term, Executive shall be entitled
to disability insurance coverage in accordance with the terms and conditions of
the Company’s disability program available to other senior officers.

6.03       Executive Medical Benefit.    The Company, at its expense, shall
provide Executive with an annual physical examination to be conducted by a
physician or physicians as determined by Executive subject to the reasonable
approval of the Company.

6.04       Other Benefits.    Executive shall be provided additional employee
benefits, in addition to those identified in Section 6.01 through 6.03 above,
including, without limitation, participation in the Company’s 401(k) plan (with
immediate full vesting in the Company’s matching contributions), health,
accident and disability insurance under the Company’s regular and ongoing plans,
policies and programs available, from time to time, to senior officers of the
Company, in accordance with the provisions of such plans, policies and programs
governing eligibility and participation; provided, however, that such benefits
may be modified, amended or rescinded by the Compensation Committee or the Board
subject to applicable law and the terms of such plans.

6.05       Vacation.    Executive shall be entitled to five (5) weeks paid
vacation and five (5) days of paid personal business time each year during the
Term. Any vacation or personal business days not used in any year shall be
subject to forfeiture or accrual pursuant to the Company’s then-current vacation
policy.

 

3



--------------------------------------------------------------------------------

  7. Business Expenses.

All reasonable and customary business expenses incurred by Executive during the
Term in the performance of her duties hereunder shall be promptly paid or
reimbursed by the Company in accordance with the Company’s policies in effect,
from time to time, and subject to Section 23.04 of this Agreement.

 

  8. Termination of Employment.

8.01       Definitions.    For purposes of this Agreement, the following terms
shall have the following meanings:

The term “Cause” shall mean (i) Executive commits (as determined by the Board in
good faith after giving Executive an opportunity to be heard), is convicted of
or pleads guilty or nolo contendere (or any similar plea or admission) to, a
felony, or any crime involving fraud, dishonesty, violence or moral turpitude,
(ii) Executive, in carrying out her duties hereunder, has been guilty of gross
neglect or willful misconduct resulting in harm or potential material harm to
the Company or any of its subsidiaries or Affiliates, (iii) Executive willfully
engages in dishonesty or other willful conduct that causes harm or has the
potential to cause material harm to the reputation of the Company or any of its
Affiliates, (iv) Executive’s violation of any policy of the Company relating to
equal employment opportunity, harassment, business conduct or conflict of
interest, (v) Executive shall have failed to materially comply with the policies
of the Company or shall have refused to follow or materially comply with the
duly promulgated, reasonable and lawful directives of the Board and such failure
or refusal to comply continues for fifteen (15) days after written notice by the
Company has been received by Executive, (vi) Executive has breached any of the
provisions of Sections 9.02, 9.04 or 9.05 or (vii) Executive otherwise
materially breaches a material term of this Agreement.

The term “Code” shall mean the Internal Revenue Code of 1986, as amended,
including all applicable Treasury regulations promulgated thereunder.

The term “Constructive Discharge” shall mean a Separation from Service by
Executive on account of the following without her prior written consent: (i) a
material diminution of her title, position, authority, responsibilities and/or
duties or the assignment to her of titles, positions, authority,
responsibilities and/or duties that are inconsistent with her position and title
as CEO of the Company; (ii) a change in Executive’s reporting structure so that
she no longer reports solely and directly to the Board; (iii) any material
reduction in Executive’s then-current Base Salary or Target Cash Incentive Pay;
(iv) the failure of a successor to the Company (whether through an asset sale or
other sale of all or substantially all of the Company through which assumption
of this Agreement would be required for it to remain in force after consummation
of the sale) to assume this Agreement and the Company’s obligations under this
Agreement; or (v) a material breach of any material term of this Agreement by
the Company; provided, however, that no Separation from Service by Executive
shall be considered a

 

4



--------------------------------------------------------------------------------

Constructive Discharge unless, within ninety (90) days of the initial existence
of such diminution or change or other event constituting a Constructive
Discharge, Executive has first provided written notice to the Company’s Chairman
of the Board of the factual circumstances forming the basis for the claim of
constructive discharge and of her intent to treat those circumstances as a
Constructive Discharge under this Agreement, and the Company has not cured such
alleged breach within a period of thirty (30) days after actual receipt of the
written notice by the Chairman of the Board. It is intended by the parties that
a Constructive Discharge shall constitute an “involuntary separation from
service” within the meaning of Treas. Reg. §1.409A-1(n).

The term “Disability” shall mean that Executive has failed to or has been unable
to, or that a physician has determined that Executive is, has been or will be,
unable to substantially perform her duties as the result of any physical or
mental disability for a period of one hundred and eighty (180) days (whether or
not consecutive) during any twelve (12) month period.

The term “Retirement” shall mean a voluntary termination of employment with the
Company by Executive on or after December 31, 2018.

The term “Separation from Service” shall mean a “separation from service” with
the Company within the meaning of Section 409A of the Code.

8.02       Termination upon Death or Disability.    If Executive has a
Separation from Service due to her death or Disability, the Company shall pay to
the estate of Executive or to Executive, as the case may be, on the day that is
fifteen (15) days following Executive’s Separation from Service due to death or
Disability, all amounts then payable to Executive pro-rated through the date of
Executive’s Separation from Service pursuant to Section 3, the amount of any
earned but unpaid Cash Incentive Pay pursuant to Section 4.02 above, the amount
of any accrued but unused vacation under Section 6.05 above for the year in
which the Separation from Service occurs and any reimbursable amounts owed to
Executive under Section 7 above (the “Accrued Obligations”). In addition,
contingent upon Executive (or in the case of Executive’s death, Executive’s
estate) executing and not revoking a separation agreement, including a general
release of claims, substantially in the same form as is attached to this
Agreement as Exhibit A (allowing for modifications made to conform to, or comply
with, the specific payment terms of this provision of this Agreement, applicable
law or agreement between the parties), the Company shall pay to Executive (or in
the case of Executive’s death, Executive’s estate), at the time contemplated by
the Annual Cash Incentive Plan, such Cash Incentive Pay, if any, to which she
would have been entitled under the terms of the Annual Cash Incentive Plan had
Executive remained in the employ of the Company for the entire fiscal year in
which such termination occurs. Further, all outstanding equity rights held by
Executive (including without limitation stock options, restricted stock,
restricted stock units and other time-based equity rights) shall become vested
on a pro rata basis to reflect the portion of the vesting period that had
elapsed prior to Executive’s Separation from Service. Any stock options and
other awards in the nature of rights that may be exercised that are vested or
become vested pursuant to the preceding sentence shall expire on the earlier of
(i) the one-year anniversary of Executive’s Separation from Service, or
(ii) their regular termination date. Performance-based equity awards shall be

 

5



--------------------------------------------------------------------------------

earned on a pro rata basis to reflect the portion of the vesting period that had
elapsed prior to Executive’s Separation from Service, based on an assumed level
of performance at target level, and shall be paid on the day that is thirty
(30) days of Executive’s Separation from Service.

8.03       Termination due to Retirement.    If Executive has a Separation from
Service due to her Retirement, the Company shall pay to Executive the Accrued
Obligations on the day that is fifteen (15) days following Executive’s
Separation from Service. In addition, contingent upon Executive executing and
not revoking a separation agreement, including a general release of claims,
substantially in the same form as is attached to this Agreement as Exhibit A
(allowing for modifications made to conform to, or comply with, the specific
payment terms of this provision of this Agreement, applicable law or agreement
between the parties), the Company shall pay to Executive, at the time
contemplated by the Annual Cash Incentive Plan, such Cash Incentive Pay, if any,
to which she would have been entitled under the terms of the Annual Cash
Incentive Plan, prorated for the portion of the fiscal year that had elapsed
prior to the termination of Executive’s employment. Further, all outstanding
equity rights held by Executive (including without limitation stock options,
restricted stock, restricted stock units, performance shares and other equity
rights) shall remain outstanding and shall continue to vest for two years
following Executive’s Separation from Service according to their regular
schedule as if Executive’s employment had not terminated, provided that
(i) Executive remains in compliance with all restrictive covenants contained in
Section 9 below, and (ii) Executive does not accept employment with any entity
that is engaged in the business of owning, operating, and/or franchising
restaurants following her Separation from Service from the Company due to
Retirement. Any stock options and other awards in the nature of rights that may
be exercised that are vested or become vested pursuant to the preceding sentence
shall expire on the earlier of (i) the three-year anniversary of Executive’s
Separation from Service, or (ii) their regular termination date.
Performance-based equity awards shall remain outstanding and shall be earned, if
at all, based on actual performance through the end of the performance period,
prorated to reflect the portion of the performance period that had elapsed
through the two-year anniversary of Executive’s Separation from Service, and
shall be paid following completion of the performance period, but in no event
later than two and one-half months following the end of the performance year.

8.04       Termination by the Company without Cause or Executive’s Resignation
for a Constructive Discharge.    The Company may terminate Executive’s
employment under this Agreement without Cause at any time, upon written notice
to Executive. If Executive has a Separation from Service as a result of a
termination without Cause (other than a Separation of Service described in
Section 8.02 above) or as a result of her resignation because she has
experienced a Constructive Discharge, the Company shall pay to Executive the
Accrued Obligations on the day that is fifteen (15) days following Executive’s
Separation from Service. In addition, contingent upon Executive’s executing and
not revoking a separation agreement and otherwise complying with the condition
precedent described below, the Company shall pay or provide to Executive, in
lieu of all other amounts payable hereunder or benefits to be provided
hereunder, the following severance amounts and benefits, subject to applicable
tax withholding: (a) a payment equal to the sum of (x) and (y) where (x) is two
(2.0) times Executive’s Base Salary at the time of the Separation from Service,
and (y) is two (2.0) times Executive’s Target Cash Incentive Pay for the year in
which the Separation from Service occurs; and (b) the

 

6



--------------------------------------------------------------------------------

acceleration of any unvested equity rights held by Executive, as follows:
(i) outstanding stock options and other awards in the nature of rights that may
be exercised shall become fully vested and exercisable, (ii) time-based
restrictions on restricted stock, restricted stock units and other equity awards
shall lapse and the awards shall become fully vested, and
(iii) performance-based equity awards shall remain outstanding and shall be
earned, if at all, based on actual performance through the end of the
performance period, prorated to reflect the portion of the performance period
that had elapsed prior to Executive’s Separation from Service. It is intended by
the parties that the severance amounts and benefits described above shall
constitute a short-term deferral under Treas. Reg. §1.409A-1(b)(4).

Additionally, if Executive elects to continue participation in any group
medical, dental, vision and/or prescription drug plan benefits to which
Executive and/or Executive’s eligible dependents would be entitled under
Section 4980B of the Code (COBRA), and otherwise remains eligible for such
continuation, then for a period not to exceed twelve (12) months, the Company
shall pay the excess of (i) the COBRA cost of such coverage over (ii) the amount
that Executive would have had to pay for such coverage if she had remained
employed during such period and paid the active employee rate for such coverage,
provided, however, that if Executive becomes eligible to receive group health
benefits under a program of a subsequent employer or otherwise (including
coverage available to Executive’s spouse), the Company’s obligation to pay any
portion of the cost of health coverage as described herein shall cease, except
as otherwise provided by law.

As a condition precedent to the requirement of the Company to make such payments
(other than the Accrued Obligations) or grant such accelerated vesting,
Executive shall not be in breach of her obligations under Section 9 below and
Executive shall have executed, delivered and not revoked a separation agreement,
including a general release of claims, in substantially the same form as is
attached to this Agreement as Exhibit A (allowing for modifications made to
conform to, or comply with, the specific payment terms of this provision of this
Agreement, applicable law or mutual agreement between the parties).

Any payment (other than the COBRA payments) required to be made under this
Section 8.04 shall be made to Executive in a lump sum in cash on the day that is
60 days after the date of her Separation from Service, provided that Executive
has executed and delivered to the Company the agreed-upon separation agreement
described above, and all revocation periods shall have expired as of such date.

8.05       Voluntary Termination by Executive or Termination for
Cause.    Executive may resign her employment hereunder for any reason and at
any time, upon thirty (30) days prior written notice to the Company, and such
resignation shall not be a breach of this Agreement. The Company may terminate
Executive’s employment hereunder at any time for Cause, as determined by the
Board acting reasonably and in good faith. In the event Executive has a
Separation from Service as a result of her resignation (other than due to
Retirement or as a result of a Constructive Discharge) or as a result of a
termination by the Company for Cause, the Company shall (i) pay to Executive the
Accrued Obligations on the day that is fifteen (15) days following Executive’s
Separation from Service and (ii) be under no obligation to make severance
payments to Executive or continue any benefits being provided to Executive
beyond the date of Executive’s Separation from Service other than benefits to
which Executive may be entitled as a result of Federal or state law.

 

7



--------------------------------------------------------------------------------

8.06       No Mitigation.    In the event of any termination of Executive’s
employment under this Section 8, Executive shall be under no obligation to seek
other employment and there shall be no offset against amounts due to Executive
under this Agreement on account of any compensation attributable to any
subsequent employment that she may obtain except as specifically provided in
this Section 8. Notwithstanding anything contained in this Agreement to the
contrary, the payments and benefits set forth in this Section 8 shall be
provided to Executive in lieu of any benefits to which Executive may be entitled
to receive under any other severance or change-in-control plan, program, policy
or arrangement of the Company.

 

  9. Confidentiality and Non-Competition.

9.01       Definitions.    For purposes of this Section 9, the following terms
shall have the following meanings:

“Affiliate” means any corporation, limited liability company, partnership or
other entity of which the Company owns at least fifty percent (50%) of the
outstanding equity and voting rights, directly or indirectly, through any other
corporation, limited liability company, partnership or other entity.

“Businesses” means the businesses engaged in by the Company directly or through
its Affiliates immediately prior to termination of employment.

“Competitive Business” means the business of owning, operating, and/or
franchising quick-service restaurants specializing primarily in the sale of
chicken as well as the business of providing any other activities, products, or
services of the type conducted, authorized, offered, or provided by the Company
or any of its Affiliates as of the termination of Executive’s employment with
the Company, or during the two (2) years immediately prior the termination of
Executive’s employment with the Company. For the avoidance of doubt, a
Competitive Business that specializes primarily in the sale of chicken includes,
without limitation, KFC Corporation, Church’s Chicken, Bojangles’, Zaxby’s,
Chick-fil-A, Raising Cane’s, Nando’s, Wingstop and WingStreet.

“Confidential Information” means any and all data and information relating to
the Company (including any Affiliates), its activities, business, or clients
that (i) is disclosed to Executive or of which Executive becomes aware as a
consequence of her employment with the Company; (ii) has value to the Company or
any Affiliate; and (iii) is not generally known outside of the Company or any
Affiliate. “Confidential Information” shall include, but is not limited to the
following types of information regarding, related to, or concerning the Company
or any Affiliate: trade secrets (as defined by O.C.G.A. § 10-1-761); financial
plans and data; management planning information; business plans; operational
methods; market studies; marketing plans or strategies; pricing information;
product development techniques or plans; customer lists; customer files, data
and financial information; details of customer contracts; current and
anticipated customer requirements; identifying and other information pertaining
to

 

8



--------------------------------------------------------------------------------

business referral sources; past, current and planned research and development;
computer aided systems, software, strategies and programs; business acquisition
plans; management organization and related information (including, without
limitation, data and other information concerning the compensation and benefits
paid to officers, directors, employees and management); personnel and
compensation policies; new personnel acquisition plans; and other similar
information. “Confidential Information” also includes combinations of
information or materials which individually may be generally known outside of
the Company or any Affiliate, but for which the nature, method, or procedure for
combining such information or materials is not generally known outside of the
Company or any Affiliate. In addition to data and information relating to the
Company and its Affiliates, “Confidential Information” also includes any and all
data and information relating to or concerning a third party that otherwise
meets the definition set forth above, that was provided or made available to the
Company or any Affiliate by such third party, and that the Company or such
Affiliate has a duty or obligation to keep confidential. This definition shall
not limit any definition of “confidential information” or any equivalent term
under state or federal law.

“Restricted Period” means the period commencing as of the date hereof and ending
on that date two (2) years after the termination of Executive’s employment with
the Company for any reason, whether voluntary or involuntary.

“Restricted Territory” means the territory as to which Executive provides
services for the Company or its Affiliates, which extends to the area in which
the Company or its Affiliates conduct the Competitive Business as of the date of
Executive’s Separation from Service.

“Restrictive Covenants” means the obligations contained in Sections 9.02 through
9.06 below.

9.02      Covenant Not to Use or Disclose Confidential Information.    The
Company and Executive recognize that, during the course of Executive’s
employment with the Company, the Company has disclosed and will continue to
disclose to Executive Confidential Information concerning the Company and the
Affiliates, their products, their franchisees, their services and other matters
concerning their Businesses, all of which constitute valuable assets of the
Company and the Affiliates. The Company and Executive further acknowledge that
the Company has, and will, invest considerable amounts of time, effort and
corporate resources in developing such valuable assets and that disclosure by
Executive of such assets to the public shall cause irreparable harm, damage and
loss to the Company and the Affiliates. Accordingly, Executive acknowledges and
agrees, except as may be required otherwise by law:

(a)         that the Confidential Information is and shall remain the exclusive
property of the Company (or the applicable Affiliate);

(b)         to use the Confidential Information exclusively for the purpose of
fulfilling the obligations under this Agreement;

 

9



--------------------------------------------------------------------------------

(c)      to hold the Confidential Information in confidence and not copy,
publish or disclose to others or allow any other party to copy, publish or
disclose to others in any form, any Confidential Information without the prior
written approval of an authorized representative of the Company; and

(d)      not to use any Confidential Information for the benefit of anyone other
than the Company

Notwithstanding anything contained in this Agreement to the contrary, Executive
may use or disclose Confidential Information (i) as such use or disclosure may
be required or appropriate to fulfill her duties for the benefit of the Company
as an employee of the Company, (ii) when required to do so by a court of law, by
a governmental agency having regulatory authority over the Company and the
authority to order such use or disclosure, (iii) to the extent that such
Confidential Information becomes generally known to the public or trade through
the act of one who has the authority to disclose such information without
violating any right or privilege of the Company or any of its Affiliates, or
(iv) with respect to disclosure of information involving Executive’s
compensation, to Executive’s spouse, attorney and/or personal tax or financial
advisor, provided, however, that any disclosure or use of such Confidential
Information by any such person (except to complete Executive’s personal tax,
legal or financial planning) shall be deemed to be a breach of this Section 9.02
by Executive.

These obligations shall remain in effect for as long as the information or
materials in question retain their status as Confidential Information.

The confidentiality, property, and proprietary rights protections available in
this Agreement are in addition to, and not exclusive of, any and all other
corporate rights, including those provided under copyright, corporate officer or
director fiduciary duties, and trade secret and confidential information laws.
Notwithstanding anything contained herein to the contrary, Executive shall not
be restricted from disclosing information that is required to be disclosed by
law, court order or other valid and appropriate legal process; provided,
however, that in the event such disclosure is required by law, Executive shall
provide the Company with prompt notice of such requirement so that the Company
may seek an appropriate protective order prior to any such required disclosure
by Executive.

9.03       Cooperation.    Executive agrees to cooperate with the Related
Parties, with no compensation beyond compensation to which she is otherwise
entitled pursuant to this Agreement, in any litigation or administrative
proceedings involving any matters with which Executive was involved during
Executive’s employment with the Company. The Company shall request such
assistance in a reasonable manner so as to not unreasonable interfere with
Executive’s business and personal schedules and shall reimburse Executive for
reasonable expenses reasonably incurred by Executive in providing such
assistance. Notwithstanding anything contained in this Agreement to the
contrary, Executive shall be entitled to additional compensation at a rate of
$3,500 per day for any full or partial day exceeding two full days in any
consecutive 90-day period.

 

10



--------------------------------------------------------------------------------

9.04       Covenant Not to Compete.    Executive agrees that, during the
Restricted Period, she will not, without prior written consent of the Company,
directly or indirectly (i) be employed or otherwise engaged by a Competitive
Business within the Restricted Territory in a management, executive, director or
consulting capacity, (ii) engage in Competitive Business within the Restricted
Territory or (ii) own, manage, operate, join, control or participate in the
ownership, management, operation or control, of any business, whether in
corporate, proprietorship or partnership form or otherwise where such business
is engaged in Competitive Business within the Restricted Territory. Executive
acknowledges and agrees that the Company does business throughout the Restricted
Territory, that Executive’s duties concern the entire Restricted Territory and
that the Restricted Territory is therefore reasonable.

9.05       Covenant Not To Induce.    Executive covenants and agrees that during
the Restricted Period, she will not, directly or indirectly, on her own behalf
or in the service or on behalf of others, hire, solicit for other employment,
take away or attempt to hire, solicit for other employment or take away any
person who is or was an employee of the Company or any Affiliate during the one
(1) year immediately preceding the conduct in question (if the conduct occurs
while Executive is still employed by the Company) or the termination of
Executive’s employment (if the conduct occurs after Executive’s termination), as
applicable.

9.06       Return of Materials.    Except in the course of Executive carrying
out her duties as the CEO of the Company and/or as a member of the Board:
(i) Executive agrees that she will not retain, provide to others outside the
Company damage or destroy (except as set forth below), and will immediately
return to the Company on or prior to the termination of Executive’s employment
or at any other time the Company requests such return, any and all property of
the Company that is in her possession or subject to her control, including, but
not limited to, keys, credit and identification cards, personal items or
equipment, customer files and information, papers, drawings, notes, manuals,
specifications, designs, devices, code, email, documents, diskettes, CDs, tapes,
keys, access cards, credit cards, identification cards, computers, mobile
devices, other electronic media, all other files and documents relating to the
Company or any Affiliate or their business (regardless of form, but specifically
including all electronic files and data of the Company and all Affiliates),
together with all Confidential Information belonging to the Company or any
Affiliate or that Executive received from or through her employment with the
Company, and (ii) Executive will not make, distribute, or retain copies,
portions, abstracts, summaries or other representations of any such information
or property.

9.07       Remedies.    Executive specifically acknowledges and agrees that the
remedy at law for any breach of the Restrictive Covenants will be inadequate and
that any breach or threatened breach of the Restrictive Covenants would cause
irreparable injury to the Company and that money damages would not provide an
adequate remedy to the Company. Executive further agrees that in the event
Executive breaches, or threatens to breach, any of the Restrictive Covenants,
the Company shall have the right and remedy, without the necessity of proving
actual damage or posting any bond, to enjoin, preliminarily and permanently,
Executive from violating or threatening to violate the Restrictive Covenants and
to have the Restrictive Covenants specifically enforced by any court of
competent jurisdiction. If permitted under applicable law, Executive understands
and agrees that if she violates any of the obligations set forth in the
Restrictive Covenants, the period of restriction applicable to each obligation
violated shall cease

 

11



--------------------------------------------------------------------------------

to run during the pendency of any litigation over such violation, provided that
such litigation was initiated during the period of restriction. Such rights and
remedies shall be in addition to, and not in lieu of, any other rights and
remedies available to the Company at law or in equity. The Company and Executive
understand and agree that, if the parties become involved in legal action
regarding the enforcement of the Restrictive Covenants, a court of competent
jurisdiction shall determine which party has prevailed on the preponderance of
the issues (taking into account the substance and significance of the claims as
well as the number) and shall require the other party to pay the prevailing
party’s reasonable attorneys’ fees.

9.08       Severability and Modification of Covenants.     Executive
acknowledges and agrees that each of the Restrictive Covenants is reasonable and
valid in time and scope and in all other respects. The parties agree that it is
their intention that the Restrictive Covenants be enforced in accordance with
their terms to the maximum extent permitted by law. Each of the Restrictive
Covenants shall be considered and construed as a separate and independent
covenant and they are severable from one another. Should any part or provision
of any of the Restrictive Covenants be held invalid, void, or unenforceable,
such invalidity, voidness, or unenforceability shall not render invalid, void,
or unenforceable any other part or provision of this Agreement or such
Restrictive Covenant. If any of the provisions of the Restrictive Covenants
should ever be held by a court of competent jurisdiction to exceed the scope
permitted by the applicable law, such provision or provisions shall be
automatically modified to such lesser scope as such court may deem just and
proper for the reasonable protection of the Company’s legitimate business
interests and may be enforced by the Company to that extent in the manner
described above and no other provisions of this Agreement shall be rendered
invalid or unenforceable by such modification.

9.09       Ownership of Property.    Except as relating to Executive’s current
activities involving her books and various blogs, which the Company acknowledges
and has agreed to: (i) Executive agrees and acknowledges that all works of
authorship and inventions, including but not limited to products, goods,
know-how, Trade Secrets and Confidential Information, and any revisions thereof,
in any form and in whatever stage of creation or development, arising out of or
resulting from, or in connection with, the services provided by Executive to the
Company or any Affiliate under this Agreement are works made for hire and shall
be the sole and exclusive property of the Company or such Affiliate, and
(ii) Executive agrees to execute such documents as the Company may reasonably
request for the purpose of effectuating the ownership and other rights of the
Company or the Affiliate in any such property.

9.10       No Defense.    The existence of any claim, demand, action or cause of
action of Executive against the Company shall not constitute a defense to the
enforcement by the Company of any of the covenants or agreements in this
Section 9.

 

  10. Mandatory Reduction of Payments in Certain Events.

(a)      Notwithstanding anything in this Agreement to the contrary, in the
event it shall be determined that any payment or distribution by the Company to
or for the benefit of Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise) (a
“Payment”) would be subject to the excise tax imposed by Section

 

12



--------------------------------------------------------------------------------

4999 of the Code (the “Excise Tax”), then, prior to the making of any Payment to
Executive, a calculation shall be made comparing (i) the net benefit to
Executive of the Payment after payment of the Excise Tax, to (ii) the net
benefit to Executive if the Payment had been limited to the extent necessary to
avoid being subject to the Excise Tax. If the amount calculated under (i) above
is less than the amount calculated under (ii) above, then the Payment shall be
limited to the extent necessary to avoid being subject to the Excise Tax (the
“Reduced Amount”). The reduction of the Payments due hereunder, if applicable,
shall be made by first reducing cash Payments and then, to the extent necessary,
reducing those Payments having the next highest ratio of Parachute Value to
actual present value of such Payments as of the date of the “change in ownership
or control” (as such term is used and defined in Section 280G of the Code), as
determined by the Determination Firm (as defined in Section 10(b) below). For
purposes of this Section 10, present value shall be determined in accordance
with Section 280G(d)(4) of the Code. For purposes of this Section 10, the
“Parachute Value” of a Payment means the present value as of the date of the
“change in ownership or control” of the portion of such Payment that constitutes
a “parachute payment” under Section 280G(b)(2) of the Code, as determined by the
Determination Firm for purposes of determining whether and to what extent the
Excise Tax will apply to such Payment.

(b)      The determination of whether an Excise Tax would be imposed, the amount
of such Excise Tax, and the calculation of the amounts referred to
Section 10(a)(i) and (ii) above shall be made by an independent, nationally
recognized accounting firm or compensation consulting firm mutually acceptable
to the Company and Executive (the “Determination Firm”) which shall provide
detailed supporting calculations. Any determination by the Determination Firm
shall be binding upon the Company and Executive. As a result of the uncertainty
in the application of Section 4999 of the Code at the time of the initial
determination by the Determination Firm hereunder, it is possible that Payments
which Executive was entitled to, but did not receive pursuant to Section 10(a),
could have been made without the imposition of the Excise Tax (“Underpayment”).
In such event, the Determination Firm shall determine the amount of the
Underpayment that has occurred and any such Underpayment shall be promptly paid
by the Company to or for the benefit of Executive but no later than March 15 of
the year after the year in which the Underpayment is determined to exist, which
is when the legally binding right to such Underpayment arises.

 

  11. Dispute Resolution.

11.01     Agreement to Arbitrate.    In consideration for her continued
employment with the Company, and other consideration, the sufficiency of which
is hereby acknowledged, Executive acknowledges and agrees that any controversy
or claim arising out of or relating to Executive’s employment, termination of
employment, or this Agreement including, but not limited to, controversies and
claims that are protected or covered by any federal, state, or local statute,
regulation or common law, shall be settled by arbitration pursuant to the
Federal Arbitration Act. This includes, but is not limited to, violations or
alleged violations of any federal or state statute or common law (including, but
not limited to, the laws of the United States or of any state, or the
Constitution of the United States or of any state), or of any other law,
statute, ordinance, including but not limited to, the Age Discrimination in
Employment Act, Title VII of the Civil Rights Act of 1964, as amended, the
Americans with Disabilities Act, the Equal Pay

 

13



--------------------------------------------------------------------------------

Act, Executive Retirement Income Security Act of 1972, as amended, the
Rehabilitation Act of 1973, and any other statute or common law. This provision
shall not, however, preclude the Company from seeking equitable relief as
provided in Section 9.07 above.

11.02      Procedure.    The arbitration shall be conducted in accordance with
the Employment Arbitration Rules of the American Arbitration Association
(“AAA”). Executive and the Company shall attempt to agree upon a single
arbitrator, either from a list provided by the AAA or otherwise. If the parties
have not agreed upon a single arbitrator within thirty (30) days after filing of
the demand for arbitration, each party shall, within fifteen (15) days
thereafter, select an arbitrator and, thereafter, the two arbitrators shall
select a third arbitrator from a list provided by the AAA and the three
arbitrator panel shall resolve the dispute. The arbitration shall be initiated
in Atlanta, Georgia, unless the parties agree in writing to a different location
or the Arbitrator directs the arbitration to be held at a different location.
Filing fees and all costs of the arbitrator panel shall be paid for by the
Company. The arbitrator panel shall determine which party has prevailed on the
preponderance of the issues (taking into account the substance and significance
of the claims as well as the number) and shall require the other party to pay
the prevailing party’s reasonable attorneys’ fees. The award rendered by the
arbitrator shall be final and binding on the parties hereto and judgment thereon
may be entered in any court having jurisdiction thereof. In addition to that
provided for in the Employment Arbitration Rules, the arbitrator has sole
discretion to permit discovery consistent with the Federal Rules of Civil
Procedure and the judicial interpretation of those rules upon request by any
party; provided, however, it is the intent of the parties that the arbitrator
limit the time and scope of any such discovery to the greatest extent
practicable and provide a decision as rapidly as possible given the
circumstances of the claims to be determined. The arbitrator also shall have the
power and authority to grant injunctive relief for any violation of Sections
9.02 through 9.04 and the arbitrator’s order granting such relief may be entered
in any court of competent jurisdiction. The agreement to arbitrate any claim
arising out of the employment relationship or termination of employment shall
not apply to those claims which cannot be made subject to this provision by
statute, regulation or common law. These include, but are not limited to, any
claims relating to work related injuries and claims for unemployment benefits
under applicable state laws.

11.03      Rights of Parties.    Nothing in this Section 11 shall be construed
to prevent either party from asking a court of competent jurisdiction to enter
appropriate equitable relief to enjoin any violation of this Agreement. Either
party shall have the right to seek such relief in connection with or apart from
the parties’ rights under this Section 11 to arbitrate all disputes. With
respect to disputes arising under this Agreement that are submitted to a court
rather than an arbitrator, including actions to compel arbitration or for
equitable relief in aid of arbitration, the parties agree that venue and
jurisdiction are proper in any state or federal court lying within Atlanta,
Georgia and specifically consent to the jurisdiction and venue of such court for
the purpose of any proceedings contemplated by this paragraph. By entering into
this Agreement the parties have expressly agreed to resolve any disputes covered
by this Agreement through the arbitration process described herein.

 

14



--------------------------------------------------------------------------------

  12. Executive Acknowledgment.

By signing this Agreement, Executive acknowledges that the Company has advised
Executive of her right to consult with an attorney prior to executing this
Agreement; that she has the right to retain counsel of her own choosing
concerning the agreement to arbitrate or any waiver of rights or claims; that
she has read and fully understands the terms of this Agreement and/or has had
the right to have it reviewed and approved by counsel of choice, with adequate
opportunity and time for such review; and that she is fully aware of its
contents and of its legal effect. Accordingly, this Agreement shall not be
construed against any party on the grounds that the party drafted this
Agreement. Instead, this Agreement shall be interpreted as though drafted
equally by all parties. The Company shall pay directly or reimburse the
Executive for all attorneys’ fees, disbursements and costs incurred by the
Executive in connection with the negotiation, preparation and execution of this
Agreement, which shall not exceed $35,000.

 

  13. Amendments.

This Agreement may not be altered, modified or amended except by a written
instrument signed by each of the parties hereto.

 

  14. Successors.

As used in this Agreement, the term the Company shall include any successors to
all or substantially all of the business and/or assets of the Company which
assumes and agrees to perform this Agreement.

 

  15. Assignment.

Neither this Agreement nor any of the rights or obligations of either party
hereunder shall be assigned or delegated by any party hereto without the prior
written consent of the other party, except that the Company may without the
consent of Executive assign its rights and delegate its duties hereunder to any
successor to the business of the Company. In the event of the assignment by the
Company of its rights and the delegation of its duties to a successor to the
business of the Company and the assumption of such rights and obligations by
such successor, the Company shall, effective upon such assumption, be relieved
from any and all obligations whatsoever to Executive hereunder. If a successor
to the Company fails to assume this Agreement and the Company’s obligations
under this Agreement, then the Company shall not be relieved of its obligations
to Executive hereunder.

 

  16. Waiver.

Waiver by any party hereto of any breach or default by any other party of any of
the terms of this Agreement shall not operate as a waiver of any other breach or
default, whether similar to or different from the breach or default waived.

 

  17. Severability.

In the event that any one or more of the provisions of this Agreement shall be
or become invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not be affected thereby.

 

15



--------------------------------------------------------------------------------

  18. Survival.

Notwithstanding anything herein to the contrary, the provisions of Sections 7,
8, 9, 10, 11, 12 and 14 above and Sections 20, 22 and 23 below shall survive the
termination of this Agreement.

 

  19. Entire Terms.

This Agreement and the Separation and General Release Agreement substantially in
the form attached to this Agreement as Exhibit A (when executed) contain the
entire understanding of the parties with respect to the employment of Executive
by the Company. There are no restrictions, agreements, promises, warranties,
covenants or undertakings other than those expressly set forth herein. These
Agreements supersede all prior agreements, arrangements and understandings
between the parties, whether oral or written, with respect to the employment of
Executive.

 

  20. Notices.

Notices and all other communications provided for in this Agreement shall be in
writing and shall be deemed to have been duly given when personally delivered or
if mailed in the manner herein specified, five (5) days after postmark of such
mailing when mailed by United States registered mail, return receipt requested,
postage prepaid, addressed as follows:

If to Executive:

Cheryl Bachelder

400 Perimeter Center Terrace

Suite 1000

Atlanta, Georgia 30346

With a copy to:

Stewart Reifler, Esq. Vedder Price, P.C.

1633 Broadway, 47th floor

New York, New York 10019

If to the Company to:

Popeyes Louisiana Kitchen, Inc.

400 Perimeter Center Terrace

Suite 1000

Atlanta, Georgia 30346

Attn: General Counsel

 

16



--------------------------------------------------------------------------------

or to such other address or such other person as Executive or the Company shall
designate in writing in accordance with this Section 20 except that notices
regarding changes in notices shall be effective only upon receipt.

 

  21. Headings.

Headings to Sections in this Agreement are for the convenience of the parties
only and are not intended to be a part of, or to affect the meaning or
interpretation of, this Agreement.

 

  22. Governing Law; Forum.

The Agreement shall be governed by the laws of the State of Georgia without
reference to the principles of conflict of laws. The parties agree that the
exclusive forum for any action for injunctive relief relating to the Restrictive
Covenants shall be the state or federal courts of the State of Georgia. If any
provision of any agreement, plan, program, policy, arrangement or other written
document between or relating to the Company and the Executive conflicts with any
provision of this Agreement, the provision of this Agreement shall control and
prevail.

 

  23. Compliance with Section 409A of the Code.

23.01     In General.    To the extent this Agreement is subject to Section 409A
of the Code, the Company and Executive intend all payments under this Agreement
to comply with the requirements of such section, and this Agreement shall, to
the extent reasonably practicable, be operated and administered to effectuate
such intent.

23.02     Six-Month Delay in Certain Circumstances.    Notwithstanding anything
in this Agreement to the contrary, to the extent that any amount or benefit that
would constitute non-exempt “deferred compensation” within the meaning of
Section 409A of the Code (“Non-Exempt Deferred Compensation”) would otherwise be
payable or distributable under this Agreement by reason of Executive’s
Separation from Service during a period in which she is a Specified Employee (as
defined below), then, subject to any permissible acceleration of payment by the
Company under Treas. Reg. Section 1.409A-3(j)(4)(ii) (domestic relations order),
(j)(4)(iii) (conflicts of interest), or (j)(4)(vi) (payment of employment
taxes):

(i) the amount of such Non-Exempt Deferred Compensation that would otherwise be
payable during the six-month period immediately following Executive’s Separation
from Service will be accumulated through and paid or provided on the first day
of the seventh month following Executive’s Separation from Service (or, if
Executive dies during such period, on the day that is 30 days after Executive’s
death) (in either case, the “Required Delay Period”); and

(ii) the normal payment or distribution schedule for any remaining payments or
distributions will resume at the end of the Required Delay Period.

For purposes of this Agreement, the term “Specified Employee” has the meaning
given such term in Section 409A of the Code.

 

17



--------------------------------------------------------------------------------

23.03    Timing of Release of Claims.    Whenever in this Agreement a payment or
benefit is conditioned on Executive’s execution of a release of claims, such
release must be executed and all revocation periods shall have expired within 60
days after Executive’s Separation from Service; failing which such payment or
benefit shall be forfeited. If such payment or benefit constitutes Non-Exempt
Deferred Compensation, and if such 60-day period begins in one calendar year and
ends in the next calendar year, the payment or benefit shall not be made or
commence before the second such calendar year, even if the release becomes
irrevocable in the first such calendar year. In other words, Executive is not
permitted to influence the calendar year of payment based on the timing of her
signing of the release.

23.04    Timing of Reimbursements and In-kind Benefits.    If Executive is
entitled to be paid or reimbursed for any taxable expenses under this Agreement,
and such payments or reimbursements are includible in Executive’s federal gross
taxable income, the amount of such expenses reimbursable in any one calendar
year shall not affect the amount reimbursable in any other calendar year, and
the reimbursement of an eligible expense must be made no later than December 31
of the year after the year in which the expense was incurred. Executive’s rights
to payment or reimbursement of expenses under this Agreement shall not be
subject to liquidation or exchange for another benefit.

23.05    Treatment of Installment Payments.    Each payment of termination
benefits under Section 8 of this Agreement, including, without limitation, each
payment or reimbursement of premiums for group medical, dental, vision and/or
prescription drug plan benefits, shall be considered a separate payment, as
described in Treas. Reg. Section 1.409A-2(b)(2), for purposes of Section 409A of
the Code.

24.        Withholding.    The Company may withhold from any amounts payable
under this Agreement such Federal, state, local or foreign taxes as shall be
required to be withheld pursuant to any applicable law or regulation.

[SIGNATURE PAGE FOLLOWS]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and
Executive has hereunto set her hand as of the day and year first above written.

 

COMPANY: POPEYES LOUISIANA KITCHEN, INC. By:   /s/ John M. Cranor,
III                       John M. Cranor, III   Chairman of the Board EXECUTIVE:
/s/ Cheryl Bachelder                                Cheryl Bachelder

 

19



--------------------------------------------------------------------------------

EXHIBIT A

SEPARATION AND GENERAL RELEASE AGREEMENT

THIS SEPARATION AND RELEASE AGREEMENT (the “Agreement”) is entered into as of
the        day of                             , 20     by and between the
Popeyes Louisiana Kitchen, Inc. (“Company”) and Cheryl Bachelder (“Executive”).

In consideration of the payments, covenants and releases described below,
including, without limitation, the payment of certain amounts in a lump sum, and
in consideration of other good and valuable consideration, the receipt and
sufficiency of all of which is hereby acknowledged, Company and Executive agree
as follows:

 

1. Termination of Employment

Executive’s employment with Company terminated effective
                         (the “Termination Date”) in accordance with the terms
of that certain Employment Agreement between Executive and Company executed on
or about February     , 2016 (the “Employment Agreement”). Executive
acknowledges and agrees that she has been paid all wages and accrued benefits
through the date of execution of this Agreement. The parties agree that Company
has paid Executive for all time worked and owes no additional amounts to
Executive for wages, back pay, severance pay, overtime, commissions, severance
plan benefits, bonuses, accrued vacation, benefits, insurance, sick leave, other
leave, or any other reason, except as specifically set forth below. This
Agreement is intended to and does settle and resolve all claims of any nature
that Executive might have against Company or any of the other Releasees arising
out of their employment relationship, the termination of employment, relating to
any applicable severance plan or arrangement or relating to any other matter.
Executive acknowledges that she has received notification of her insurance
continuation rights under COBRA. In connection with the termination of
employment, Executive hereby resigns any position or office that Executive may
hold as an officer or director of Company or of any predecessor, successor,
parent, subsidiary, joint venture, or other affiliate company of Company. In
addition, Executive agrees not to seek employment with Company or any of its
affiliates at any time and waives any right to employment with Company or any of
its affiliates. Executive also agrees that any denial of employment by Company
or any of its affiliates is in keeping with the intent of this Agreement and
shall not be a legitimate basis for a cause of action by Executive.

 

2. Severance Benefits

(a) In consideration of Executive’s promises, obligations, and the General
Release and the Covenant Not to Sue contained in this Agreement, Company will
pay to Executive an aggregate amount equal to
                                                                      Dollars
and                  Cents ($                        ), less withholding for
taxes and other appropriate items (the “Severance Payment”), which is
approximately equal to two (2) years of Base Salary at Executive’s regular
salary rate and two (2) times Executive’s Target Cash Incentive Pay for 20    ,
payable in a lump sum in cash on the day that is 60 days after the Termination
Date.



--------------------------------------------------------------------------------

(b)      In further consideration of Executive’s promises, obligations, and the
General Release and the Covenant Not to Sue contained in this Agreement, Company
agrees that, as of the Termination Date, [(a)                  unvested stock
options held by Executive will become fully vested and exercisable,
(b) restrictions on                  [shares of restricted stock][restricted
stock units] held by Executive will lapse, and such awards will become fully
vested, and (c)                  performance [shares][units] held by Executive
will remain outstanding and will be earned, if at all, based on actual
performance through the end of the applicable performance period, prorated to
reflect the portion of the performance period that had elapsed prior to
Executive’s Separation from Service].

(c)      In further consideration of Executive’s promises, obligations, and the
General Release and the Covenant Not to Sue contained in this Agreement, Company
agrees that if Executive elects to continue participation in any group medical,
dental, vision and/or prescription drug plan benefits to which Executive and/or
Executive’s eligible dependents would be entitled under Section 4980B of the
Internal Revenue Code (COBRA), and otherwise remains eligible for such
continuation, then for a period not to exceed twelve (12) months the Company
shall pay the excess of (i) the COBRA cost of such coverage over (ii) the amount
that Executive would have had to pay for such coverage if she had remained
employed during such period and paid the active employee rate for such coverage,
provided, however, that if Executive becomes eligible to receive group health
benefits under a program of a subsequent employer or otherwise (including
coverage available to Executive’s spouse), the Company’s obligation to pay any
portion of the cost of health coverage as described herein shall cease, except
as otherwise provided by law.

Executive agrees that, to the extent there are monies due to Company for
expenses, outstanding loan payments, or other payments attributable to
Executive, Company is authorized to withhold such amounts from the Severance
Payment. Executive also agrees to prepare and submit to Company (to the
attention of the Accounting Department) reimbursement reports for all
outstanding expenses no later than three (3) days after the Termination Date.

Executive and Company acknowledge and agree that these agreements and amounts
have been negotiated and agreed upon voluntarily by both parties and shall inure
to the benefit of any predecessor, successor, parent, subsidiary, joint venture,
or other affiliate company of Company. The parties also acknowledge and agree
that these agreements and amounts exceed any and all actions, pay and benefits
that Company might otherwise have owed to Executive by contract or law and that
they constitute good, valuable and sufficient consideration for Executive’s
covenants and agreements contained in this Agreement.

 

3. General Release Of All Claims And Potential Claims Against Employer.

In consideration of the payments made to her by the Company and the promises
contained in this Agreement, Executive on behalf of herself and her agents and
successors in interest, hereby UNCONDITIONALLY RELEASES AND DISCHARGES Company,
its successors, predecessors, subsidiaries, parent corporations, assigns, joint
ventures, and affiliated companies and their respective agents, legal
representatives, shareholders, owners, attorneys, employees, officers and
directors (the “Releasees”) from ANY AND ALL CLAIMS, LIABILITIES, CONTRACTS,
DEMANDS AND CAUSES OF ACTION, whether known or

 

2



--------------------------------------------------------------------------------

unknown, fixed or contingent, that she may have or claim to have against Company
or any other Releasee for any reason as of the date of execution of this
Agreement. This General Release includes, but is not limited to, claims arising
under federal, state or local laws prohibiting employment discrimination, claims
arising under the Employment Agreement or any other severance plans or
contracts, and claims growing out of any legal restrictions on Company’s rights
to terminate its employees or to take any other employment action, whether
statutory, contractual or arising under common law or case law.

Executive specifically acknowledges and agrees that she is releasing any and all
rights under federal, state and local employment laws including without
limitation the Age Discrimination in Employment Act of 1967 (“ADEA”), as
amended, 29 U.S.C. § 621, et seq., the Civil Rights Act of 1964 (“Title VII”),
as amended (including amendments made through the Civil Rights Act of 1991), 42
U.S.C. § 2000e, et seq., 42 U.S.C. § 1981, as amended, the Americans With
Disabilities Act (“ADA”), as amended, 42 U.S.C. § 12101 et seq., the
Rehabilitation Act of 1973, as amended, 29 U.S.C. § 701, et seq., the Employee
Retirement Income Security Act of 1974 (“ERISA”), as amended, 29 U.S.C. § 301 et
seq., the Worker Adjustment and Retraining Notification Act (“WARN”), as
amended, 29 U.S.C. § 2101, et seq., the Family and Medical Leave Act of 1993
(“FMLA”), as amended, 29 U.S.C. § 2601 et seq., the Fair Labor Standards Act
(“FLSA”), as amended, 29 U.S.C. § 201 et seq., the Executive Polygraph
Protection Act of 1988, as amended, 29 U.S.C. § 2001, et seq., all other state
and federal code sections and legal principles and the state and federal
worker’s compensation laws. Executive further agrees that if anyone (including,
but not limited to, Executive, the Equal Employment Opportunity Commission
(“EEOC”) or any other government agency or similar such body) makes a claim or
undertakes an investigation involving Executive in any way, Executive waives any
and all right and claim to financial recovery resulting from such claim or
investigation. Executive further agrees that, in the event that she is awarded
any amount in any litigation or administrative action against any Releasee, or
any settlement of any claim, all amounts paid to her or her attorney under this
Agreement shall be offset against any such award.

Executive understands that nothing contained in this Agreement limits her
ability to file a charge or complaint with the Equal Employment Opportunity
Commission, the National Labor Relations Board, the Securities and Exchange
Commission or any other federal, state or local governmental agency or
commission (“Government Agencies”). Executive further understands that this
Agreement does not limit her ability to communicate with any Government Agencies
or otherwise participate in any investigation or proceeding that may be
conducted by any Government Agencies in connection with any charge or complaint,
whether filed by her, on her behalf, or by any other individual. Executive also
understands, however, based on her release of claims set forth above, that she
is releasing all claims that she may have, as well as, to the extent permitted
by applicable law, her right to recover monetary damages or obtain other relief
that is personal to her in connection with any claim she is releasing under this
Agreement.

 

4. Representation and Covenant Not to Sue.

As a material inducement for the Company to enter into this Agreement, Executive
warrants that she does not have any complaint, claim or action pending against
the Company and/or any of the Releases before any federal, state or local court
or agency. Except to the extent

 

3



--------------------------------------------------------------------------------

that applicable law requires that Executive be allowed to file an EEOC charge,
Executive further hereby AGREES NOT TO FILE A LAWSUIT or other legal claim or
charge to assert any claim that is released in the General Release above or that
otherwise is based on facts that occurred prior to, or that exist as of, the
time she executes this Agreement against any of the Releasees.

 

5. Nondisparagement.

As material consideration for Company’s promises and agreements in this
Agreement, Executive acknowledges and agrees that, except as required by law or
compelled through valid legal process, for a period of five (5) years following
the Termination Date, she will not make any derogatory or disparaging statements
about Company (or any other Releasee) or its products, services, business,
business practices or employment practices, or take any other action that could
reasonably be expected to harm the reputation of Company or any of its employees
with any member, prospective member, business affiliate or the public. Without
limiting the foregoing, Executive agrees not to make any negative statements to
any member or other business affiliate of Company or to take any action that
could have the purpose or effect of encouraging any member or other business
affiliate of Company to reduce or limit its business relationship with Company
or otherwise take any negative action against Company.

As material consideration for Executive’s promises and agreements in this
Agreement, Company acknowledges and agrees that, except as required by law or
compelled through valid legal process, for a period of five (5) years following
the Termination Date, Company will not through its current directors and
designated executive officers (as listed in Company’s securities filings), or
through any official Company communication (whether written or oral), make any
derogatory or disparaging statements about Executive or her work performance,
business practices, or employment practices in connection with her employment
with Company, or take any other action that could reasonably be expected to harm
the reputation of Executive.

 

6. Return of Materials.

In further consideration of the promises and payments made by Company hereunder,
Executive warrants that she has, before, and as a condition precedent to,
receiving any payment or benefit under this Agreement, all documents, materials
and other things in her possession or control relating to Company, or that have
been in her possession or control at the time of or since the termination of her
employment with Company, without retaining or providing to others any copies,
summaries, abstracts, excerpts, portions, replicas or other representations
thereof. Such documents, materials and other things shall include, without
limitation, all product specifications, contracts, product and service lists,
computer equipment, computer software, computer data, databases, website sign in
codes, other information compilations, pricing information, financial
information, information regarding legal issues, product supply information,
information and materials supply information, vendor information, customer
identify information, customer status and financial information, product
development information, source code information, object code information, human
resources information, information about other employees, marketing materials
and other documents, materials and things related to Company, its customers, its
employees, its business partners or its products, and security access badges,
any credit or phone cards provided by or through Company, and any equipment
(including, but not limited to, cell phones, pagers, laptops, tablets or other
personal computing devices, and/or other computers) that were issued by or are
owned by Company.

 

4



--------------------------------------------------------------------------------

7. Confidentiality, Confidential Information, Nonrecruitment and
Nonsolicitation.

Executive hereby agrees to abide by the covenants contained in Section 9 of the
Employment Agreement in accordance with their terms and agrees that they remain
in full force and effect despite the termination of Executive’s employment and
the Employment Agreement.

 

8. Acknowledgment.

Company hereby advises Executive to consult with an attorney prior to executing
this Agreement and Executive acknowledges and agrees that Company has advised
her of her opportunity to consult an attorney or other advisor and has not in
any way discouraged her from doing so. Executive expressly acknowledges and
agrees that she has read this Agreement and Release carefully and that she has
had sufficient time and opportunity to consult with an attorney or other advisor
of her choosing concerning her execution of this Agreement. Executive
acknowledges and agrees that she fully understands that the Agreement is final
and binding, that it contains a full release of all claims and potential claims,
and that the only promises or representations she has relied upon in signing
this Agreement are those specifically contained in the Agreement itself.
Executive also acknowledges and agrees that she has been offered at least
twenty-one (21) days to consider this Agreement before signing (the “Review
Period”) and that she is signing this Agreement voluntarily, fully intending to
release Company and all other Releasees from all claims. Executive acknowledges
and agrees that if she signs this Agreement before the end of the Review Period,
she is knowingly, freely and voluntarily waiving the remainder of the Review
Period without any encouragement or coercion from Company.

 

9. Effective Time and Revocation.

This Agreement shall be effective and enforceable only if executed on or after
the Termination Date. This Agreement shall become effective and enforceable at
twelve o’clock (12:00) midnight on the seventh (7th) full calendar day
immediately following the date of execution of this Agreement, so long as the
date of execution is on or after the Termination Date (the “Effective Time”) and
Executive may revoke the Agreement at will prior to that time by giving written
notice of the revocation to Company. For such a revocation by Executive to be
effective, it must be received by the Company prior to the Effective Time.
Executive agrees that, if she revokes the Agreement prior to that time, she will
return to the Company any and all payments already received pursuant to this
Agreement. The Agreement may not be revoked after that time. Executive also
agrees that if she ever attempts to rescind, revoke or annul this Agreement
after the seven-day revocation period (other than with respect solely to making
a claim under the ADEA) or if she attempts at any time to make, assert or
prosecute any claim(s), other than claims pursuant to the ADEA, covered by the
General Release or the Covenant Not To Sue contained in Paragraph 3 or 4 above,
she will first return to Company any and all payments already received by her
under this Agreement, plus interest at the highest legal rate, and, except with
respect to claims under the ADEA, she will pay Company’s attorneys’ fees and
costs incurred in defending itself against the claim(s) and/or the attempted
revocation, rescission or annulment.

 

5



--------------------------------------------------------------------------------

10. Severability and No Presumption Against Drafter.

If any provision or covenant, or any part thereof, of this Agreement, except
Executive’s General Release set forth in Section 3 of this Agreement, should be
held by any court to be invalid, illegal or unenforceable, either in whole or in
part, such invalidity, illegality or unenforceability shall not affect the
validity, legality or enforceability of the remaining provisions or covenants,
or any part thereof, of this Agreement, all of which shall remain in full force
and effect. If the General Release is found to be unenforceable, this Agreement
shall be null and void and all consideration originally paid shall be returned
by Executive to Company. This Agreement has been drafted through a cooperative
effort of both Parties, and neither party shall be considered the drafter of
this Agreement so as to give rise to any presumption or convention regarding
construction of this document.

 

11. Governing Law.

This Agreement shall be governed by and construed in accordance with the laws of
the state of Georgia, except the choice of law provisions thereof.

 

12. Entire Agreement.

The parties agree that this document and the Employment Agreement, which is
incorporated herein by reference, is their entire Agreement regarding separation
from employment and Executive’s release of claims and supersedes all prior
employment agreements except for the confidentiality, non-disclosure,
non-solicitation, nonrecruitment, and noncompetition covenants set forth in the
Employment Agreement, which shall continue in force. The parties agree that this
document is reasonable and acceptable to both parties. The parties agree that
this Agreement may not be modified except by a written document signed by both
parties.

The parties hereby agree to all of the above terms and signify their agreement
by their signatures below.

I have read this Separation Agreement and Release of all claims. I understand
all of its terms and I agree to those terms.

(Signatures on following page)

 

6



--------------------------------------------------------------------------------

EXECUTIVE:                                
                                                           Cheryl Bachelder
COMPANY: POPEYES LOUISIANA KITCHEN, INC. By:  
                                                                               
[Name]   [Title]

 

7